         Case 1:18-cv-10588-DLC Document 24 Filed 02/06/19 Page 1 of 1




February 6, 2019

Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Mango v. Democracy Now! Productions, Inc. (1:18-cv-10588-DLC)

Dear Judge Cote,

We represent Plaintiff, Gregory Mango, in the above in-captioned case. The parties are still
finalizing the settlement agreement and respectfully request an additional 30-days to either re-
open the case or file their stipulation of dismissal.

The Court’s consideration is much appreciated.


                                                     Respectfully submitted,

                                                     /s/Richard Liebowitz
                                                     Richard P. Liebowitz

                                                     Counsel for Plaintiff Gregory Mango
